                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 United States of America,             )
               Plaintiff,              )            Case No. 18-cr-150(1) (DWF/HB)
                                       )
        vs.                            )         DEFENDANT’S OBJECTIONS TO
                                       )         REPORT & RECOMMENDATION
 Michael Hari,                         )
              Defendant.               )


I.     Introduction

       Defendant Michael Hari submits these Objections to the Magistrate Judge’s Report

and Recommendation (R&R), (ECF 131), which suggests that the Court deny his motion

to dismiss, (ECF 94).

II.    Background

       The factual background relevant to motion at hand may be found in Mr. Hari’s

memorandum of law, (ECF 94), as well the R&R itself, (ECF 131 at 2-4). The salient

allegations may be summarized as follows—

       The charging document claims that Mr. Hari committed a number of acts along with

co-defendants Michael McWhorter and Joe Morris. (ECF 14). The most important of these

involve the assertion that in 2017, the defendants purchased diesel fuel and gasoline, which

was then placed inside a plastic container to fashion a “pipe bomb.” (ECF 14 at 4). It is

alleged that on August 5, 2017, the defendants brought the device to the Dar al Farooq

Islamic Center, which is located in Bloomington, Minnesota. (ECF 14 at 4-6). According

to the government, Defendant Morris broke a window and tossed the device into the


                                             1
building after having lit the fuse, causing damage to the building. (ECF 14 at 4-6). The

government claims the motive for doing so was “because of the religious character of the

Dar al Farooq Islamic Center.” (ECF 14 at 1).

       Based upon the above allegations, the government has charged Mr. Hari with a

number of federal offenses:

 Ct.    Description                                      Statute(s)
  1     Damaging religious real property because of      18 U.S.C. § 247(a)(1)
        religious character of that property
   2    Obstructing free exercise of religious beliefs   18 U.S.C. § 247(a)(2)
        by force or threat
   3    Conspiracy to commit federal felonies via        18 U.S.C. § 844(h) & (m)
        fire/explosives
   4    Carrying or using destructive device in          18 U.S.C. § 924(c)(1)(B)(ii)
        relation to crimes of violence
   5    Possession of unregistered destructive           26 U.S.C. §§ 5845(a) & 5861(d)
        device

III.   Motion to Dismiss

       Mr. Hari filed a motion to dismiss Counts 1-4 above, offering a number of legal

rationales for support. (ECF 94). After the government filed its response, (ECF 115), the

legal issues presented (and charged counts implicated) can be summarized as:

 Legal issue presented                                                                  Ct.
 A. Categorical Analysis: Using the categorical approach, does § 247(a) qualify as       4
 a valid predicate offense under the § 924(c)(3)(A) force clause?
 B. Commerce Clause—Ultra Vires: Using the Lopez-Morrison test, was § 247(a)            1-4
 validly enacted under the “substantial affects” prong of the Commerce Clause?
 C. Inadequate Certification: Does the structure and history of § 247(e) indicate       1-4
 substantive judicial review of the federal-jurisdiction certification?
 D. Double Jeopardy/Multiplicity: Are the elements of § 247(a)(1) and § 247(a)(2)       1-2
 subsets of one another?




                                             2
(ECF 121 at 2). 1 The R&R answers each of the foregoing questions in a manner that would

preserve the indictment. (ECF 131 at 4-24). But the R&R is incorrect in a number of

respects, and Mr. Hari now presents these Objections:

IV.     Objections

        Mr. Hari’s objections are presented as in the above table:

        A.      Categorical Analysis: Are § 247(a)(1) & (a)(2) properly categorized as
                valid predicates under the § 924(c)(3)(A) force clause?

        In his Motion to Dismiss, Mr. Hari pointed out:

        ●       Count 4 charges the offense of “carrying or using a destructive device during
                and in relation to crimes of violence,” under § 924(c)(1). (ECF 14 at 6-7).

        ●       For the requisite predicate “crimes of violence” defined under § 924(c)(3),
                both § 247(a)(1) and § 247(a)(2) (Counts 1 & 2 above) are charged. (ECF 14
                at 6-7).

        ●       The § 924(c)(3) “crime of violence” definition includes both a force clause
                and a residual clause. But recently the latter has been declared
                unconstitutional by the Supreme Court in United States v. Davis, 139 S. Ct.
                2319 (2019). Hence, the charged § 247(a)(1) and (a)(2) predicates must
                necessarily depend upon the force clause found in § 924(c)(3)(A). That portion
                of the statute requires that the predicate contain element of “use, attempted use,
                or threatened use of physical force against the person or property of another.”
                (Emphasis added).

        Mr. Hari further submits that whether a charged predicate qualifies under the §

924(c)(3)(A) force clause calls for “categorical” analysis, i.e., examining the elements of the

predicate offense to determine whether such offenses always necessarily fit within the

definitional category. (ECF 94 at 26). And the § 247(a)(1) and (a)(2) elements are:


1
  In the original motion to dismiss, the issues were stated more broadly and in a different order. (ECF 94).
In light of the government’s narrowing response, the issues were presented as above in defendant’s reply
memorandum. (ECF 121 at 2). The defense believes the above recitation presents the issues in the clearest
terms, and hence presents the issues as above for purposes of these objections to the R&R.
                                                     3
                 § 247(a)(1)                                       § 247(a)(2)
 (1). The defendant intentionally damaged         (1). The defendant intentionally obstructed
 religious property, as alleged in the            a person in the enjoyment of free exercise
 indictment.                                      of religious beliefs.

 (2). The defendant did so because of the         (2). The defendant did so intentionally, by
 religious character of the property.             force or threat of force, including by threat
                                                  of force against religious property.
 (3). The crime was in or affecting
 interstate commerce.                             (3). The crime was in or affecting
                                                  interstate commerce.


(ECF 94 at 27 & 34).

       Of particular note here, the above elements are very similar to those in the

arson/explosives offense defined under 18 U.S.C. § 844(i):

       (1). The defendant maliciously damaged or destroyed a particular building,
       vehicle, or real or personal property.

       (2). The defendant did so by means of fire or explosives.

       (3). At the time of the fire or explosion, the building, vehicle, or property was used
       in an activity affecting interstate commerce.

(ECF 121 at 7). This is significant because the courts have held that § 844(i) fails to qualify

as a valid predicate offense under the § 924(c)(3)(A) force clause due to the “of another”

proviso. United States v. Salas, 889 F.3d 681, 683-84 (10th Cir. 2018) (§ 844(i) does not

categorically qualify under § 924(c)(3)(A) Force Clause, since statute “does not require, as

an element, the use of force against the property ‘of another’” as it “may apply to a person

who destroys his or her own property”); see also United States v. Anderson, 783 F.3d 727,




                                              4
733-37 & 750 (8th Cir. 2015) (upholding § 844(i) conviction of business owner who

arranged to burn down his own restaurant).

       Logically, then, the § 247(a)(1) and (a)(2) predicates must also fail to qualify under

the § 924(c)(3)(A) force clause, due to the similar absence of an elemental showing that

the offense be committed against the property “of another.”

       The R&R, however, suggests the opposite conclusion, relying upon the concept that

a predicate challenger must establish “a realistic probability, not a theoretical possibility”

that the statute at issue falls outside the relevant definition. (ECF 131 at 22-23) (citing

Gonzales v. Duenas-Alvarez, 549 U.S. 183, 193 (2007). According to the R&R, this

requires the challenger to identify a specific case in which the statute was applied in the

manner posited. (R&R at 22-23). And the R&R says that Mr. Hari failed to do so.

       The R&R errs in its application of categorical approach, including the “realistic

probability” concept as stated in Duenas-Alvarez.

       First, as shown above, Mr. Hari has identified analogous federal statute § 844(i)—

containing the same operative elements as § 247(a) at issue here. And he has shown that

these elements have been construed to proscribe situations in which the defendant damages

or destroys his own property, thus extending beyond the “of another” proviso found in the

§ 924(c)(3)(A) force clause. See Salas, 889 F.3d at 683-84.

       True, the defense has not uncovered a § 247(a) case involving that specific scenario.

But this is to be expected, because § 247(a) is a rarely charged offense. By contrast, § 844(i)

is charged far more often if the published case law is any indication. See, e.g., 2 Modern

Federal Jury Instructions—Criminal § 30.01 (Lexis ed. 2019). The R&R suggests the lack

                                              5
of a specific case involving the defendant’s own property under rarely invoked § 247(a) is

fatal. But this is an incorrect conclusion.

       Consider a situation where Congress tweaks § 844(i) in some way—say, by

proscribing damage to property by means of contamination as well as fire/explosives—

thereby making it a new criminal statute with no prosecutions thereunder. Would we then

conclude that § 844(i) is now a valid § 924(c)(3)(A) predicate, for lack of a “realistic

probability” showing? Plainly not, as the relevant elements of the statute would remain.

The prior-statute case law demonstrates that these elements permit a prosecution for

damage to the defendant’s own property which is outside the “of another” proviso of the

force clause.

       The same concept applies to § 247(a) here. As shown above, the elements are on all

fours with § 844(i). Hence, the statutes are to be construed in pari materia. See, e.g.,

Pasquantino v. United States, 544 U.S. 349, 355 n.2 (2005). And so it must be concluded

that § 247(a) applies to situations in which the defendant damages his own property,

thereby placing it outside the “of another” ambit of the § 924(c)(3)(A) force clause. The

“realistic probability” test thus has been met, demonstrating that § 247(a) falls outside the

§ 924(c)(3)(A) force clause under the categorical approach.

       Second, the R&R strays from the categorical approach and “realistic probability”

test entirely. That is, the R&R makes the bold prediction that a defendant damaging his

own property “because of the religious character of that property” could never occur in

reality, saying that such a scenario is not “reasonable or logical.” (R&R at 23). This is an

unsound mode of legal analysis, and finds no support under the categorical approach. For

                                              6
the categorical approach does not call for courts to predict the unpredictable, i.e., a

hypothetical future defendant’s acts or motivations. Rather, the categorical approach calls

for an examination of offense elements and a comparison to a definitional category, to see

whether the former are broader than the latter. (ECF 94 at 24-26). As already shown, in

this case the correctly-formulated test demonstrates that the § 247(a) elements fall outside

the “of another” proviso of the § 924(c)(3)(A) force clause.

       Third, the R&R errs in attempting to forecast that a person would never damage his

own property due to its religious character, and is incorrect in its factual-impossibility

thesis based upon what is “reasonable or logical.” But in prior unprecedented events,

documented in published judicial decisions, individuals have committed all manner of

strange and/or violent acts due to a (oftentimes fringe and idiosyncratic) religious-based

motivation. For example, one judicial decision observed that the Branch Davidian religious

sect—and in particular its leader David Koresh—employed “religious teaching” that

placed emphasis on “paramilitary training” and espousing a religious-based philosophy

that: “You can’t die for God if you can’t kill for God.” Andrade v. Chojnacki, 65 F.Supp.2d

431, 441 (W.D. Tex. 1999). The sect built a “fort-style” compound, a reflection of Koresh’s

“apocalyptic mentality and preaching,” which included characterizing government law

enforcements agents as “the Beast.” Id. at 442. And motivated by such religious teachings

among other factors, these property owners did indeed burn their own religious property to

the ground. 116 F.Supp.2d 778, 785 (W.D. Tex. 2000).

       Other judicial decisions have also recognized that religious-motivated violence is

often directed at one’s own followers. United States v. Mullett, 868 F.Supp.2d 618, 624

                                             7
(N.D. Ohio 2012). This is oftentimes committed by a religious leader, whose aim is to

“shame and humiliate” those who refuse to comply with the leader’s directives. Id. at 621.

In one example, by forcibly shaving the facial hair of sect members. See id. To the eyes of

most observers, none of this is especially “reasonable or logical.” Nor predictable. And yet,

it occurs.

       For these reasons, it is ill-advised for the R&R to predict what certain events falling

within § 247(a) will or will not occur in the future. The enterprise is not achievable, and in

any event is not part of the categorical approach.

       Rather, what matters is the elements of § 247(a). And as shown in prior papers and

above, those elements clearly proscribe religious-motivated damage to one’s own property,

in addition to the property “of another.” This places § 247(a) outside the “of another”

proviso of the § 924(c)(3)(A) force clause. Hence, the § 924(c) charge of Count 4 lacks a

valid predicate, requiring dismissal. Mr. Hari thus requests that the Court grant this

objection, overrule the R&R, and dismiss Count 4.

       B.     Commerce Clause: Is § 247(a) an ultra vires enactment under the Lopez-
              Morrison test?

       In the Motion to Dismiss, Mr. Hari issued a facial ultra vires challenge to § 247(a)

(implicated in Counts 1-4 above) under the Commerce Clause, as demonstrated in United

States v. Lopez, 514 U.S. 549 (1995) and United States v. Morrison, 529 U.S. 598 (2000).

(ECF 94 at 4-18). The salient points were:

       ●      Under a valid-rule/facial challenge of this sort, the focus of inquiry is not
              upon alleged facts in the case at bar nor hypothetical scenarios that might fit
              under challenged statute, but rather the legislative process by which § 247
              was enacted.

                                              8
       ●      If the legislative process is deemed wanting under the Lopez-Morrison
              framework, then § 247 is “no law at all,” and hence there exists “no set of
              circumstances” under which the statute may be validly used to support a
              conviction.

       ●      The legislative history of § 247 shows that it was originally limited to
              situations involving channels or instrumentalities of commerce, but was
              broadened to cover situations that “substantially affect” commerce.

       ●      The “substantially affects” invocation implicates the multi-factor test of
              Lopez-Morrison, and in particular Morrison, which invalidated a federal
              statute involving “gender-motivated crimes of violence.”

(ECF 94 at 4-18). Thus, § 247 purports to invoke the “substantially affects” commerce

authority under the Commerce Clause to legislate religious-motivated violence, much like

the Supreme Court’ invalidation of a different statute in Morrison- that attempted to reach

gender-motivated violence – and § 247 must fail the test as well. (ECF 94 at 4-18).

       The R&R suggests a contrary conclusion for a number of reasons, none of which

withstand scrutiny.

       First, the R&R discusses the facial validity of § 247 under the prior version of the

statute, which relied upon the “channels” and “instrumentalities” prongs of the Commerce

Clause authorization. (R&R at 7-8). But as noted above, the current version of § 247

purports to reach acts that are “in” or that “affect” interstate commerce. § 247(b). As the

R&R points out, the term “in” refers channels/instrumentalities authorization, whereas

“affect” refers to the “substantially affects” prong at issue in Lopez-Morrison. (ECF 131 at

7-9). And the charging document here alleges the “offense was in and affected” interstate

commerce. (ECF 14 at 1-2). Hence, under both the charged statute and theory of the case,



                                             9
the “substantially affects” prong of the Commerce Clause is necessarily implicated. Thus,

the discussion regarding the channels/instrumentalities prong is unnecessary.

       Second, the R&R suggests that prior courts that have encountered similar questions

were right to generate hypothetical scenarios to see whether there exists “no set of

circumstances” under which § 247 might meet the commerce clause. As explained in the

main memorandum, (ECF 94 at 5-7), this is not how valid-rule/facial analysis is done.

Instead, as noted above and in prior papers, the focus is upon the legislative process to see

whether § 247 was validly enacted ab initio. If not, then § 247 is “no law at all,” cannot be

validly used against any defendant, and hence meets the “no set of circumstances” test.

       Third, with respect to the “substantially affects” prong the R&R correctly states the

Lopez-Morrison factors:

       (a) whether the regulated activity constitutes true “economic activity”;

       (b) whether the statute is accompanied by express congressional findings
       concerning effects upon interstate commerce;

       (c) whether the link between proscribe activity and interstate commerce is direct or
       “attenuated”; and

       (d) whether the statute contains an “express jurisdictional element.”

However, the R&R misapplies the factors, as described herein.

       The R&R correctly observes that the activity regulated by § 247 is not “inherently

commercial” under factor (a) above, which cuts against facial validity under the above test.

(ECF 131 at 9). But the R&R goes on to say that Factors (b), (c), and (d) cut in favor of

facial validity under Lopez-Morrison. (ECF 131 at 9-13).

       On these last points, the R&R is incorrect. For example, Factor (b) asks whether the

                                             10
legislative record contains express congressional findings concerning the regulated

activity’s effects upon interstate commerce. The R&R cites statutory language expressing

a desire to “assist State and local jurisdictions,” as well as comments by a sponsoring

legislator concerning the various charitable functions served by many religious

organizations. (R&R at 10-11). Even assuming these citations rise to the level of “express

congressional findings,” said findings are conclusory and/or do not actually establish the

requisite linkage between the proscribed activity and a “substantial affect” upon interstate

commerce. See, e.g., Brzonkala v. Virginia Polytechnic Inst., 169 F.3d 820, 850 (4th Cir.

1999), aff’d sub nom., United States v. Morrison, 529 U.S. 598 (2000). And under Lopez-

Morrison, such conclusory findings simply will not suffice. Morrison, 529 U.S. at 614

(“Simply because Congress may conclude that a particular activity substantially affects

interstate commerce does not necessarily make it so.”).

       As for Factor (d)—i.e., the jurisdictional element—the R&R concedes that the

presence or absence “does not per se demonstrate that a statute meets the substantial effects

test.” (R&R at 10 (citation and punctuation omitted)). Hence, even assuming this factor

favors enactment validity here, it cannot stand alone. E.g., United States v. Ho, 311 F.3d

589, 600 (5th Cir. 2002).

       In truth, it is Factor (c)—i.e., the actual, objective linkage between the proscribed

activity and interstate commerce—that is paramount here. And contrary to the R&R, this

factor cuts strongly against facial validity of § 247 under the Lopez-Morrison test. For as

shown above, § 247 proscribes religious-motivated damage to property—an area that is

traditionally of state concern. This is highly analogous to gender-motivated violence, which

                                             11
the Supreme Court found lacking with respect to interstate-commerce linkage in Morrison.

529 U.S. at 615. In reaching its contrary conclusion, the R&R does nothing more than cite

to the above congressional findings and attenuated linkages, (R&R at 12), the R&R fails

to make an “independent evaluation” as to the commerce-activity linkage. See, e.g., Lopez,

514 U.S. at 562.

       Employing such “independent evaluation” is the only way to generate the requisite

linkage. To “pile inference upon inference” is an inappropriate way to conjure a statute-

commerce linkage that Congress never supplied. Lopez, 514 U.S. at 567. The Supreme

Court has “reject[ed] the argument that Congress may regulate noneconomic, violent

criminal conduct based solely on that conduct’s aggregate effect on interstate commerce.”

Morrison, 529 U.S. at 617.

       In enacting § 247(a), Congress cited some instances of religious-bias-motivated

property crimes, and expressed a desire to “assist” the states in addressing the perceived

problem. Pub. L. 104-155, § 2 (1996). But a claimed desire to “assist” is certainly no

linkage to interstate commerce. And assumption of a traditional state function at the sole

discretion of the federal government is less about assistance and much more about the reach

of federal jurisdiction in areas where it cannot be validly imposed.

       For example, can Congress enact a national code of family law—regulating

marriage, dissolution, spousal-child support, visitation, and the like—which is to apply

only in those cases in which the familial transaction at issue somehow “affects” interstate

commerce? If so, such a law will cover virtually every citizen of this nation, as familial

relationships are lengthy in duration and broad in scope; and thus are bound to “affect”

                                            12
interstate commerce in some way or other. Certainly the relationship will be bound to

“affect” commerce at the points most relevant to family law practice—the aforementioned

marital dissolution and spousal-child support situations, for example. And yet there can be

little doubt that such a law would fail to survive the Supreme Court’s facial/valid-rule

scrutiny under Commerce Clause. See Lopez, 514 U.S. at 564 (expressing incredulity about

implications of government’s rationale for Commerce Clause authority to enact federal

firearm criminal statute, as such reasoning would lead to pervasive federal regulation of

family law, criminal enforcement, education, and other spheres “where States historically

have been sovereign”). This is because family law is principally a state and local concern,

with only a tenuous and transitory linkage to interstate commerce. See id. The Commerce

Clause requires a substantial connection between the regulated activity and interstate

commerce; not a mere attenuated connection that is nonetheless bound to touch commerce

at one point or another. See id.

       So too with § 247(a). There can be little question that religious-bias-motivated

damage or threats to property is primarily a matter of local concern to be addressed by state

police powers, not interstate economic activity of federal concern. See, e.g., Morrison, 529

U.S. at 613 (“Gender-motivated crimes of violence are not, in any sense of the phrase,

economic activity.”). Thus, should the federal government wish to regulate such activity

under the auspices of its Commerce Clause authority, it is incumbent upon Congress to

demonstrate a sufficient linkage with interstate commerce. See id. The reality is that § 247

at issue here is very similar to the gender-motivated violence statute at issue in Morrison.

And as in Morrison, the linkage between the proscribed activity and an actual, bona fide

                                             13
affect upon interstate commerce is too attenuated to be deemed “substantial.”

       In sum, § 247 fails the Lopez-Morrison test of facial/valid-rule validity. Hence,

Counts 1-4 must be dismissed.

       C.     Inadequate Certification: Do the structure and history of § 247 indicate
              substantive review of the federal-jurisdiction certification?

       In his original motion papers, Mr. Hari pointed out that § 247 contains a mandatory

certification provision, requiring pre-prosecution determination that the case is “in the

public interest and necessary to secure substantial justice.” § 247(e). Further, the legislative

history of § 247 shows these standards were added at the behest of the Justice Department,

to “ensure appropriate deference to state or local prosecution in most cases,” while limiting

federal prosecutions to situations “where state or local officials will not assume jurisdiction

or for any reason are unable to secure a conviction.” S. Rep. 100-324 at 6 (1988). Also

cited was Eighth Circuit case law, suggesting the above factors indicate the requirement of

a substantive certification by the government, and meaningful judicial review of same.

(ECF 121 at 17-18).

       The R&R reaches a contrary conclusion, but in doing so fails to account for the

legislative history cited above. When coupled with the statutory language, the best reading

is that § 247(e) requires a substantive and reviewable certification, which at a minimum

must demonstrate that state or local officials have declined to assume jurisdiction, or

otherwise are unable to secure a conviction for some particular reason.

       D.     Double Jeopardy/Multiplicity: Are the elements of § 247(a)(1) and §
              247(a)(2) subsets of one another?

       With respect to § 247(a)(1) and § 247(a)(2), Mr. Hari previously pointed out the

                                              14
above-listed elements are—in function if nothing else—subsets of one another. (ECF 121

at 18-20). For example, § 247(a)(1) requires a showing that the defendant damaged

religious property. Whereas § 247(a)(2) requires obstruction of religious practice,

including by means of force against religious property. Hence, the § 247(a)(1) element is

but a specific subset of the § 247(a)(2) element. The same holds true for the religious-

motivation element. (ECF 121 at 20). All of this indicates that Congress did not intend for

the same act to be criminalized by both statutes; rather, the government should choose one

or the other, but not both. (ECF 94 at 35).

       The R&R deems the above an insignificant point, suggesting it is nothing more than

saying “the same act can violate two different sections of the same statute.” (R&R at 19).

This is not correct however, and in fact merely restates the multiplicity question, i.e., did

Congress intend that the same act be punishable by the two statutes in question. See, e.g.,

United States v. Bass, 794 F.2d 1305, 1308-09 (8th Cir. 1986). And in answering this

question, it is crucial to inquire whether the offense elements are subsets of one another,

and/or lesser-included offenses. See, e.g., United States v. Mann, 701 F.3d 274, 285-86

(8th Cir. 2012).

       Hence, the fact that the elements are subsets of one another is highly pertinent to the

multiplicity question. And here, the elements are subsets. Hence, the totality of

circumstances indicate that the same act can violate § 247(a)(1) or § 247(a)(2), but not both

at the same time. At the government’s option, Count 1 or Count 2 must be dismissed.




                                              15
V.    Conclusion

      For the above reasons, Mr. Hari requests that the Court sustain these objections, and

grant his motion to dismiss. (ECF 94).



Dated: October 15, 2019                      Respectfully submitted,

                                             s/ Shannon Elkins
                                             __________________________________
                                             SHANNON ELKINS
                                             Attorney ID No. 332161
                                             Attorney for Defendant
                                             107 U.S. Courthouse
                                             300 South Fourth Street
                                             Minneapolis, MN 55415




                                           16
